Citation Nr: 0332845	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-14 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUES

Entitlement to an initial rating in excess of 30 percent for 
the service-connected post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Patricia J. Welch, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 decision by the RO, which granted 
service connection and assigned a 30 percent rating for PTSD.  

The Board notes that, on the VA Form 9, dated in September 
2002, the veteran requested a hearing before a Veteran's Law 
Judge sitting in Washington, DC; however, he subsequently 
notified the Board on a Statement in Support of Claim dated 
in January 2003 that he would be unable to appear.  Thus, a 
hearing was not held.  



FINDING OF FACT

The service-connected PTSD is shown to be productive of a 
disability picture that more nearly approximates that of 
occupational and social impairment with deficiencies in most 
areas and an inability to establish and maintain effective 
relationships.  



CONCLUSION OF LAW

The criteria for the assignment of a 70 percent rating for 
the service-connected PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.130 
including Diagnostic Code 9411 (2003).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  It is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002).  The regulations implementing 
the VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2003).  

The VCAA and the implementing regulations, in pertinent part, 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

In this case, the RO has made reasonable efforts to assist 
the veteran in obtaining evidence for his claim, to include 
requesting VA medical records.  The RO has also sought and 
obtained an examination regarding the issue at hand.  
Additionally, the RO has provided the veteran with the 
opportunity for a hearing, but he declined.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decision, Statement of the Case, and Supplemental 
Statement of the Case, the RO has notified him of the 
evidence needed to substantiate his claim.  However, it does 
not appear that he has been informed of what evidence he was 
responsible for obtaining and what evidence the VA would 
procure.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Notwithstanding the fact that the RO has not furnished the 
veteran with adequate notification of the redefined 
obligations of the VA as contained in the VCAA, to the extent 
of the favorable action taken hereinbelow, this due process 
deficiency is harmless.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. §§ 4.126, 4.130 (2003).  

Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130 (2003).  

The veteran's service-connected PTSD is evaluated under 38 
C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned 
according to the manifestation of particular symptoms.  

However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the Diagnostic Code.  

Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)). Id.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
disability rating requires:  occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent disability rating requires:  occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating requires:  occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating requires:  total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A review of the records shows that the veteran's service-
connected PTSD is currently rated 30 percent disabling.  He 
contends that his condition is more disabling than is 
reflected by the current rating.  

On a VA outpatient psychiatric consultation in October 2000, 
the diagnosis was that of chronic PTSD, with an assigned 
Global Assessment of Functioning scale score (GAF) of 50.  
The examiner noted that the veteran was experiencing 
nightmares with constant sweating and startle reaction, 
disturbed and interrupted sleep patterns, flashbacks often 
triggered by rain, depression, anxiety, hypervigilance, 
feelings of numbness in certain situations, withdrawal from 
and failure to communicate with his wife and daughter, and 
episodes of inappropriate anger.   

On a May 2001 VA examination, the diagnosis was that of 
chronic and severe PTSD, with an assigned GAF score of 55.  
During the examination, the veteran reported that he did not 
experience occupational impairment or significant social 
impairment from his PTSD; however, the examiner noted that he 
was, in fact, significantly symptomatic and experienced 
suffering and discomfort from PTSD.  

The VA examiner based his diagnosis on the veteran's 
persistent and recurrent Vietnam-related nightmares with 
night sweats, intrusive thoughts about Vietnam especially 
around the holidays, active avoidance of conversations and 
thoughts about his Vietnam experiences, and television shows 
with a war related theme, discomfort with crowds, decreased 
ability to feel pity for others, interrupted sleep and 
"anger discontrol."  

A March 2002 VA outpatient record notes that the veteran was 
experiencing delusions with paranoid tendencies, sleep 
disturbances (veteran reported only being able to sleep four 
hours out of every 24), some suicidal ideation, but no plan, 
homicidal thoughts, anger, flashbacks, hypervigilance, poor 
concentration, exaggerated startle reaction, poor 
interpersonal relationships, and social and emotional 
isolation.  

In a July 2002 letter from The Vet Center, a licensed social 
worker stated that, when she saw the veteran in February 
2002, she noted poor coping mechanisms, difficulty 
communicating because of his inability to complete a thought, 
distrust of authoritative figures or government employees, 
emotional fragility, and an inability to calmly address 
issues or recall vital information.  She concluded that the 
veteran demonstrated substantial impairment to both social 
and occupational functioning and that his aggressive 
responses to minor adversity combined with his anger tantrums 
left him totally alone and unemployed.  

A June 2002 VA outpatient record indicates that the veteran 
was seen for complaints of difficulty sleeping, interrupted 
sleep, nightmares every night, startle reaction, 
hypervigilance, agitation, forgetfulness, feeling down, and 
inability to find employment.  The treating physician 
increased the veteran's medication and assigned him a GAF of 
40.  

In a November 2002 report, Steven L. Hartsock, Ph.D., LCSW-C, 
of Re-Entry Associates, a private community based counseling 
service for veterans, stated that the veteran continued to 
report experiencing significant PTSD symptoms; intrusive 
thoughts, nightmares, sleeping problems, easily aggravated or 
angered, social withdrawal, fear of responding to people in 
an uncontrolled manner, problems with concentration, 
difficulty completing simple tasks like reading the 
newspaper, suicidal thoughts, but no plan, low energy level, 
and not feeling good.  He opined that the veteran's PTSD had 
caused significant interpersonal problems.  

A careful review of the record shows that the veteran's 
service-connected PTSD has been rated 30 percent since 
October 16, 2000, the date when service connection was 
established.  He contends that his condition is more 
disabling than is reflected by the 30 percent rating.  

After consideration of all evidence of record, the Board 
concludes that, since October 2000, the service-connected 
PTSD warrants the assignment of a 70 percent rating.  

The record reflects that the veteran was assigned varying GAF 
scores of 50 (representing serious symptoms or serious 
impairment in social or occupational functioning), 55 
(representing moderate symptoms or moderate impairment), and 
then 40 (representing some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work, family relations, judgment, thinking, or mood).  

It is noted that a disability rating depends on evaluation of 
all the evidence, and an examiner's classification of the 
level of a psychiatric impairment, by words or by a GAF 
score, is to be considered but is not determinative of the 
percentage disability rating to be assigned.  38 C.F.R. § 
4.126; VAOPGCPREC 10-95.  

Nevertheless, based on the severity of the veteran's symptoms 
as reported on private and VA medical reports and the GAF 
scores, the Board finds that the symptoms he does exhibit are 
of such severity as to effect the veteran's life and his 
ability to function to a degree that more nearly approximates 
the criteria for the assignment of a 70 percent rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The veteran's current symptoms and manifestations of PTSD 
amount to occupational and social impairment consistent with 
the rating schedule and within the meaning of Mauerhan v. 
Principi, supra.  Further, this finding is fully supported by 
and consistent with the medical evidence in the record.  

Accordingly, based upon consideration of all the evidence of 
record, the Board concludes that the service-connected PTSD 
warrants the assignment of a 70 percent evaluation.  



ORDER

An increased rating to 70 percent for the service-connected 
PTSD is granted, subject to the regulations controlling 
disbursement of VA monetary funds.  



REMAND

Notwithstanding the decision hereinabove, the Board now 
addresses the issue of whether the veteran is entitled to a 
rating in excess of 70 percent for his PTSD.  

In the Board's opinion, the medical records are unclear as to 
the effect of the veteran's service-connected PTSD on his 
employability.  The current medical evidence of record is 
inconclusive for purposes of determining whether the 
veteran's PTSD meets the criteria for either a higher 
schedular rating (i.e., 100 percent) under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003) or for a total compensation 
rating due to individual unemployability (TDIU) under 
38 C.F.R. § 4.16 (2003).

For example, on the May 2001 VA examination, the examiner 
noted that the veteran reported that he did not experience 
occupational or significant social impairment from his PTSD; 
however, the examiner opined, without further elaboration, 
that the veteran was, in fact, significantly symptomatic and 
did experience suffering and discomfort from his PTSD.  The 
examiner further noted that, although the veteran reported 
that he did not have difficulty maintaining employment 
because of his anger, he did lose his temper at home and 
throw things.  

Further, the Board notes that in a February 2002 letter, a 
licensed social worker from The Vet Center stated that upon 
evaluation of the veteran's mental health status, she noted 
poor coping mechanisms, difficulty communicating because of 
his inability to complete a thought, distrust of 
authoritative figures or Government employees, emotional 
fragility, and an inability to calmly address issues or 
recall vital information.  

She went on to state that the veteran had been unsuccessful 
in finding employment during the months he was receiving 
counseling from her.  She noted that, although the veteran 
had been able to find a job in the past, his ability to keep 
a job has continued to diminish.  She also noted the 
veteran's reports that reasons for losing employment in the 
past centered on unchecked rage wherein he would walk off the 
job or be fired due to his "aggressive outbursts of rage."  

She opined that his anger and intolerance for others left him 
to become quite an unlikable person and as such, he was now 
"totally socially and emotionally isolated with no friends 
and difficult intimate relationships at best."  

She concluded that the veteran demonstrated substantial 
impairment to both social and occupational functioning and 
that his aggressive responses to minor adversity combined 
with his anger tantrums left him totally alone and 
unemployed.  

Based on the foregoing, the Board finds that a VA examination 
is warranted in order to clarify the extent of impairment of 
the veteran's PTSD on his occupational functioning.  Such 
clarification would assist in determining whether the veteran 
is entitled to a rating in excess of 70 percent, whether 
under the criteria of Diagnostic Code 9411 or the criteria 
for a TDIU under 38 C.F.R. § 4.16 (2003).  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law during the pendency of the veteran's appeal.  The VCAA 
essentially enhances the VA's obligation to notify him about 
his claim (i.e., what information or evidence is required to 
grant his claim) and to assist him to obtain evidence for his 
claim.  

In reviewing the record, the Board notes that the veteran has 
not been adequately apprised of the VCAA and the 
responsibilities of the VA and claimant under that law, with 
regard to the claim of a higher rating for the service-
connected PTSD.  

Thus, the RO must ensure compliance with the notice and duty 
to assist provisions contained in the VCAA, to include 
sending any additional letters to the veteran or obtaining 
any additional medical or other evidence, as deemed 
appropriate.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In that regard, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him 
and what the VA has done and will do to assist him in 
substantiating his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Further, the RO must also ensure that the veteran has been 
afforded the requisite time and opportunity to respond.  In 
so doing, the RO should be mindful of Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), wherein the Court recently found that the 30-day 
period provided in 38 C.F.R. § 3.159(b)(1) to respond to a 
VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

The Court thus invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  This conclusion is similar to that one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and take appropriate steps to ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  This includes issuing 
any additional letters to the veteran and 
obtaining any additional medical or other 
evidence as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence was needed from 
him and what the VA has done and will do 
to assist him in substantiating his claim 
of a higher rating for the service-
connected PTSD.  All VCAA notice 
obligations must be satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should arrange for the veteran 
to undergo a VA psychiatric examination, 
in order to determine the severity of his 
service-connected PTSD.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All clinical 
findings should be reported in detail in 
the examination report.  The examiner 
should render an opinion regarding the 
extent of occupational impairment due 
solely to the PTSD.  Complete rationale 
for all opinions expressed should be 
provided.    

3.  Thereafter, the RO should 
readjudicate the veteran's claim of a 
higher rating for the service-connected 
PTSD, to include determining if he 
satisfies the criteria for a higher 
rating under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003) or the 
criteria for a total disability rating 
due to individual unemployability (TDIU) 
under 38 C.F.R. § 4.16 (2003).  If the 
decision remains adverse to the veteran, 
the RO should provide him and his 
representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge 
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



